DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/082021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-10, 12-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/224415.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application
Application 16/224415 (parent)
Claim 1. 
A device, comprising: 
one or more sensors configured to generate a test output signal in response to an impact; and one or more processors configured to determine whether a protective case is mounted on the device based on the test output signal.
Claim 1. 
A device, comprising:
an electromechanical transducer configured to generate an input force; 
one or more sensors configured to generate a test output signal in response to the input force; and one or more processors configured to drive the electromechanical transducer with an input signal to generate the input force, receive the test output signal from the one or more sensors, and determine whether a protective case is mounted on the device based on the test output signal.
The similarities between the two independent claims (claim 1 in both cases) are shown in boldface.
The term impact is not used in parent case, however, the term “input force” could be interpreted as such.
Limitations disclosed  by claim 1 of instant could also be obtained from claims 9 and 16 of parent case.
All limitations of claim 2 of instant claim can be obtained from claim 2 of parent case.
All limitations of claim 3 of instant claim can be obtained from claim 2 of parent case.
A microphone (instant case) could be interpreted as “vibration motor” of parent case. 
All limitations of claim 5 of instant claim can be obtained from claim 1 of parent case.
All limitations of claim 6 of instant claim can be obtained from claim 1 of parent case.
All limitations of claim 7 of instant claim can be obtained from claim 3 of parent case.
Claim 8
A method comprising: 
generating, by one or more sensors of a device, a test output signal in response to an impact; and determining, by one or more processors, whether a protective case is mounted on the device based on the test output signal.

Claim 9
A method, comprising: 
driving, by one or more processors of a device, an electromechanical transducer of the device with an input signal to generate an input force; generating, by one or more sensors of the device, a test output signal in response to the input force; and determining, by the one or more processors, whether a protective case is mounted on the device based on the test output signal.
The similarities between the two independent claims (claims 8 and 9 of instant case parent and instant case respectively) are shown in boldface.
The term impact is not used in parent case, however, the term “input force” could be interpreted as such.
Limitations disclosed  by claim 8 of instant could also be obtained from claims 1 and 16 of parent case.
All limitations of claim 9 of instant claim can be obtained from claim 10 of parent case.
Although, the instant case does not explicitly disclose using an accelerometer. However, claim 10 disclose generating a movement signal which be done using an accelerometer.
All limitations of claim 10 of instant claim can be obtained from claim 9 of parent case.
Although, the instant case does not explicitly disclose using a microphone. However, claim 9 disclose using an electromechanical device which could be a microphone.
All limitations of claim 12 of instant claim can be obtained from claim 10 of parent case.
All limitations of claim 13 of instant claim can be obtained from claim 10 of parent case.
All limitations of claim 14 of instant claim can be obtained from claim 11 of parent case.
Claim 15. 
A non-transitory machine readable medium storing instructions executable by one or more processors of a device to cause the device to perform a method comprising: receiving a test output signal in response to an impact; and determining whether a protective case is mounted on the device based on the test output signal.
Claim 16. 
A non-transitory machine readable medium storing instructions executable by one or more processors of a device to cause the device to perform a method comprising: 
driving, by one or more processors of a device, an electromechanical transducer of the device with an input signal to generate an input force; generating, by one or more sensors of the device, a test output signal in response to the input force; and determining, by the one or more processors, whether a protective case is mounted on the device based on the test output signal.
The similarities between the two independent claims (claims 15 and 16 of instant case parent and instant case respectively) are shown in boldface.
The term impact is not used in parent case, however, the term “input force” could be interpreted as such.
Limitations disclosed  by claim 16 of instant could also be obtained from claims 1 and 9 of parent case.
All limitations of claim 16 of instant claim can be obtained from claim 16 of parent case.
Although, the instant case does not explicitly disclose using a microphone. However, claim 16, of parent case, discloses using an electromechanical device which could be a microphone.
All limitations of claim 18 of instant claim can be obtained from claim 3 of parent case.
All limitations of claim 19 of instant claim can be obtained from claim 3 of parent case.
All limitations of claim 20 of instant claim can be obtained from claim 17 of parent case.


Similar analysis can be stated with respect to parent case 16/459128.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646